Title: To Alexander Hamilton from George Clinton, 5 March 1778
From: Clinton, George
To: Hamilton, Alexander


Poughkeepsie [New York] 5th March 1778.
Dear Sir,
I have received your Favour of the 13th Feb’y last. Your other Letter has not reached me. I am so Circumstanced at present so much to do & no Body to assist me that I can hardly steal a Moment to write to my Friends tho their Letters always afford me the greatest Pleasure. May I then hope Sir that you will continue to write me frequently tho I shoud not prove a very punctual Correspondent. When I shall have more Leisure I hereby promise to pay the Debt with Interest. I wish the Defects of a certain great Body were less apparent. Even their Want of Wisdom but too Evident in most of their Measures woud in that Case be less Injurious. A New Mode of doing Business by Proxy is very Fashionable whenever any alarming Difficulties arise they are referred to the New B of W & by them to the Executive Powers of the different States; this alone is a glaring Evidence of Weakness & Incapacity. Coud our Soldiery subsist on Resolves, they woud never want Food or Cloathing. Resolves are most Powerful Expedients. They are to fill to Cloath to Feed & pay our Armies at least this is the Language which the late Conduct of our Masters speak.
I need not ask you who contrived & planned the Northern Expedition, I have seen the Marquis’s Instructions. They are a Curiosity indeed. They suppose the Enemy are to be pannic Struck & fly on the Approach of our Army. Our Army you may be assured were to take the advantage of this pursue them & take Possession of Montreal with all the public Stores & Cloathing therein &ca. &ca. What a Pitty we had not Men sufficient to have carried all this into Execution that those we had were not cloathed or paid that Provissions & Forrage had not been provided in Season.
I wish Jay or Livingston or both in Congress tho they coud be illy spared from here, but this cant be at present. I am D’r Sir &c.
(G. C.)
I take for granted that Military Men burn Confidential Letters for fear of accidents as soon as they are read.
